          Case 7:18-cv-09436-VB Document 78 Filed 06/04/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LORENZO REDD,

                                 Plaintiff,

                     -against-                                       18 CV 9436 (VB)

                                                           ORDER GRANTING PRO BONO
 P. CHARLES GARRELL, M.D.;
                                                                   COUNSEL
 WAINWRIGHT, M.D.; M.D. REMER;
 WESTCHESTER MEDICAL CENTER,

                                 Defendants.

Vincent L. Briccetti, United States District Judge:

       The Court directs that the Clerk of Court seek pro bono counsel to enter a limited

appearance for the purpose of conducting discovery in the above-captioned action. Counsel will

file a Notice of Limited Appearance as Pro Bono Counsel.

                                       LEGAL STANDARD

       The in forma pauperis statute provides that the courts “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases,

in civil cases, there is no requirement that courts supply indigent litigants with counsel. Hodge v.

Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when

deciding whether to seek pro bono representation for a civil litigant. Id. Even if a court does

believe that a litigant should have a free lawyer, under the in forma pauperis statute, a court has

no authority to “appoint” counsel, but instead, may only “request” that an attorney volunteer to

represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301–310

(1989). Moreover, courts do not have funds to pay counsel in civil matters. Courts must therefore

request the services of pro bono counsel sparingly, and with reference to public benefit, in order
           Case 7:18-cv-09436-VB Document 78 Filed 06/04/20 Page 2 of 4



to preserve the “precious commodity” of volunteer-lawyer time for those litigants whose causes

are truly deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

       In Hodge, the Second Circuit Court of Appeals set forth the factors a court should

consider in deciding whether to grant a litigant’s request for pro bono counsel. 802 F.2d at 61-62.

Of course, the litigant must first demonstrate that he or she is indigent, for example, by

successfully applying for leave to proceed in forma pauperis. The court must then consider

whether the litigant’s claim “seems likely to be of substance” – “a requirement that must be taken

seriously.” Id. at 60–61. If these threshold requirements are met, the court must next consider

such factors as:

       the indigent’s ability to investigate the crucial facts, whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to
       the fact finder, the indigent’s ability to present the case, the complexity of the
       legal issues[,] and any special reason in that case why appointment of counsel
       would be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply bright-

line rules nor automatically deny the request for counsel until the application has survived a

dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each

application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                           DISCUSSION

       Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted.

(See Order dated November 14, 2018, ECF No. 4.) Plaintiff therefore qualifies as indigent.

       In the amended complaint, Plaintiff asserts claims under the Eighth and Fourteenth

Amendments, alleging that defendants were deliberately indifferent to his serious medical needs.

The Court finds that Plaintiff’s claim is “likely to be of substance.” Hodge, 802 F.2d 61-62. The

Court finds that the other Hodge factors also weigh in favor of granting Plaintiff’s application


                                                  2
           Case 7:18-cv-09436-VB Document 78 Filed 06/04/20 Page 3 of 4



such as proving allegations will require plaintiff to take discovery, the complexity of legal issues

and the multiple sets of defendants represented by different counsel. In this case, representation

would “lead to a quicker and more just result by sharpening the issues and shaping examination.”

Hodge, 802 F.2d at 61.

        Given the early stage of the proceedings, the Court will request that counsel appear for

the limited purpose of conducting discovery. In addition, pro bono counsel may engage in

settlement discussions.

        Under the Court’s Standing Order regarding the Creation and Administration of the Pro

Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for reimbursement of

certain out-of-pocket expenses spent in furtherance of Plaintiff’s case. The Pro Bono Fund is

especially intended for attorneys for whom pro bono service is a financial hardship. See

http://www.nysd.circ2.dcn/docs/prose/pro_bono_fund_order.pdf.

        Pro bono counsel will not be obligated for any aspect of Plaintiff’s representation beyond

the matters described in this order. In particular, pro bono counsel will not be required to respond

to a dispositive motion. In the event that the defendants file a dispositive motion, pro bono

counsel may seek appropriate relief, including an extension of Plaintiff’s time to respond, or an

expansion of pro bono counsel’s role to include responding to the motion. Absent an expansion

of the scope of pro bono counsel’s representation, pro bono counsel’s representation of Plaintiff

will end upon completion of discovery.

        Upon the filing by pro bono counsel of a Notice of Completion, the representation by pro

bono counsel of Plaintiff in this matter will terminate, and pro bono counsel will have no further

obligations or responsibilities to Plaintiff or to the Court in this matter.




                                                   3
           Case 7:18-cv-09436-VB Document 78 Filed 06/04/20 Page 4 of 4



                                          CONCLUSION

       For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro bono

counsel to represent Plaintiff for the limited purposes described above. The Court advises

Plaintiff that there are no funds to retain counsel in civil cases and the Court relies on volunteers.

Due to a scarcity of volunteer attorneys, a lengthy period of time may pass before counsel

volunteers to represent Plaintiff. If an attorney volunteers, the attorney will contact Plaintiff

directly. There is no guarantee, however, that a volunteer attorney will decide to take the case,

and plaintiff should be prepared to proceed with the case without an attorney.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       Chambers will mail a copy of this Order to plaintiff at the address on the docket.



SO ORDERED.

 Dated:    June 4, 2020
           White Plains, New York


                                                                Vincent L. Briccetti
                                                            United States District Judge




                                                  4
